Title: From Abigail Smith Adams to Hannah Phillips Cushing, 1801
From: Adams, Abigail Smith
To: Cushing, Hannah Phillips



my dear Madam
ca. 1801 

I need not put up the petition of Popes “teach me to feel an others woe” for I have mostSsincerely enterd into your affliction during your long residence at Washington, and thank heaven for your cause of rejoicing—I dared not write to you and feared the arrival of every mail might bring me the melancholy tidings we all so much dreaded, but through the interposition of a bountifull providence, and next to that the watchfull care, and unwearied attention of the best of Nurses your best Friend is again restored to health & I hope to his former Strength & vigor of mind. may his valuable Life Still be preserved a blessing to his Country to which he has for many years administred justice with integrity, and impartiality. blessed are the Mercifull, for they Shall find mercy.
I have had much cause for thankfullness that my Health has been so good for two years past as so good that I have sufferd but little from its interruption untill this winter when I was seazd with the prevailing influenza which threatned to terminate in a lung fever, which however took an other turn by a plentiful eruption upon the skin. it confined me more than two months, when it has dissapeard and left me in as good health as I enjoyd before and I anticipate the pleasure of seeing you and the good judge upon your return to Scituate—Pray make my respects to him and congratulations upon his recovery. I had so much confidence in his good nursing, that when our fears were most allarmd I used to Say he will not die, he cannot dye if assiduity and attention can preserve him—
The President request to be most affectionatly rememberd to one of his best. his earliest and steadfast Friends. Such Friends “grow not on every bow.” Too many have proved rotten at the core, like Summer flies, flutterd and basked in the Sunshine days of popularity—but like the Same insect took an other form whence clouds intervened. You and I my good Friend have lived to see many changes and may say with the preacher all is vanity Those who live to old age become strangers in the midst of a new succession of beings, a race who know us not arise to fill the earth—and as those who came before us gave place to us, so one generation passeth away and an other generation cometh after us.— “How pleasing to the affectionate heart the belief that there is a time to come of reunion with those with whom our happiest days were spent; whose joys and sorrows once were ours; whose piety and virtue cheered and encouraged us; and from whom, after we have landed on the peacefull shore where they dwell, no revolutions of nature shall ever be able to part us more.” These are the opinions of Dr Blair, and they naturally excite a desire in the human breast to Stretch forward toward the prize of our high calling—and to run with patience the race Set before us—
I will not apologise to you for these reflections—In the multitude of your thoughts they must have occured to you—and be in unison with your feelings—
“Virtue It is the only good Man can justly boast of, or can call his own”—
My family thank you for your kind and particular remembrance of them—My daughter Smith is with her son and daughter are with me now, and request to be rememberd to you.
I do not know what particular act of the former administration Mr Fowler alluded to—I believe before many more years pass away, every candid Republican will be ready to acknowledge the justice and wisdom of many measures, which party Spirit and a distorded view led them to condemn. They will find more Love of country, more disinterested patriotism in the measures of the federal government than they can produce tho public good and not popularity were sought—
With the pleasing hope of seeing and embracing you Soon I subscribe your truly / affectionate Friend
Abigail Adams